DETAILED ACTION
This is a first office action in response to application No. 17/042,893 filed on 09/28/2020, in which claims 1 - 16 are presented for examination. 
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1 - 6, 9, 11, 13, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ando “JP 2002156920A”. IDS 
Re-claim 1, Ando teaches a display device (fig. 2; 200 EL display device) comprising:     
a light-emitting layer; (fig. 2; 230 EL display unit) 
a touch panel; (fig. 2; 220) 
a phase difference layer; (fig. 2; 214 a quarter-wave plate) and 
a linear polarizing layer, (fig. 2; 211 polarization plate) 
wherein the touch panel (fig. 2; 220) and the phase difference layer (fig. 2; 214 a quarter-wave plate) are provided between the light-emitting layer (fig. 2; 230 EL display unit) and the linear polarizing layer, (fig. 2; 211 polarization plate) 
the touch panel (fig. 2; 220) includes a touch panel base material and a touch panel electrode, (par. [0025] the touch panel part 220 including a transparent electrode for an upper touch panel) (par. [0033] an ITO thin film is formed on the half-wave plate by sputtering, and thus the half-wave plate corresponds to the “touch panel base material”) 
the touch panel base material is formed from a resin film (par. [0025] made from an ITO electro conductive film), (par. [0033] an ITO thin film is formed on the half-wave plate by sputtering, and thus the half-wave plate corresponds to the “touch panel base material”) 
the phase difference layer (fig. 2; 214 a quarter-wave plate) is formed from a polymerizable liquid crystal material, (par. [0019] the 1/4 wave plate may be a base material coated with an alignment film such as a polymer liquid crystal)
a slow axis of the resin film is orthogonal to a slow axis of the phase difference layer. (par. [0033] the slow axis of the 1/2 wave plate is 90° with respect to the slow axis of the 1/4 wave plate.)  
a phase difference of the resin film is (λ0/4) + α0 at reference wavelength λ0, a phase difference a of the phase difference layer is α0 at reference wavelength λ0, and (par. [0018] "when the thickness of the wave plate is denoted by d, the refractive index at a light wavelength of λ=550 nm is denoted by n550, and the refractive index at a light wavelength of λ=400 nm is denoted by n400, the ratio Δn400d/Δn550d of the phase difference of the half-wave plate is preferably 1.1 or less and, for example, in the case of a norbornene-based polymer, a product having the ratio of 1.03 is commercially available. The ratio Δn400d/Δn550d of the phase difference of the quarter-wave plate is preferably 1.1 or more and, for example, a polycarbonate-based product having the ratio of 1.16 and a polysulfone-based product having the ratio of 1.2 are commercially available. When the polarizing plate, the quarter-wave plate, and the half-wave plate are arranged sequentially from the outside, these are stacked in such a manner that the slow axes having different phase differences cross each other. Thus, the phase differences at respective wavelengths can be superimposed or controlled by addition and subtraction, and a predetermined phase difference can be obtained over a wide wavelength range, allowing for creation of ideal circularly polarized light.")

Re-claim 2, Ando teaches wherein a wavelength dispersion of the phase difference of the resin film is a flat wavelength dispersion. (par. [0024])

Re-claim 3, Ando teaches wherein the α0 is λ0/4 at reference wavelength λ0. (par. [0018])

Re-Claim 4, Ando teaches the display device according to claim 1, wherein a total phase difference combining the phase difference of the resin film and the phase difference of the phase difference layer is a negative wavelength dispersion of 1/4λ. (par. [0024])
Re-claim 5, Ando teaches Page 4 of 9Attorney Docket No.: US82600 wherein the phase difference of the phase difference layer (fig. 2; 214 a quarter-wave plate) is a positive wavelength dispersion. (par. [0024] …the 1/4 wave plate at different angles, a method of using a film having different wavelength dispersions,)  

Re-claim 6, Ando teaches wherein the phase difference layer is a λ/4 plate (fig. 2; 214 a quarter-wave plate) formed from a positive wavelength dispersion material. (par. [0024] …the 1/4 wave plate at different angles, a method of using a film having different wavelength dispersions,)  

Re-claim 9, Ando teaches wherein the phase difference layer (fig. 2; 214 a quarter-wave plate) is formed by application. (par. [0025]) 

Re-claim 11, Ando teaches wherein the touch panel electrode (fig. 2; 220) is formed from a transparent conductive film. (par. [0025] the touch panel part 220 including a transparent electrode for an upper touch panel made of a conductive film of ITO)

Re-claim 13, Ando teaches wherein a circular polarizer is constituted with the touch panel, (fig. 2; 220) the phase difference layer, (fig. 2; 214 a quarter-wave plate) and the linear polarizing layer (fig. 2; 211 polarization plate). (par. [0018])

Re-claim 15, Ando teaches wherein a wavelength dispersion of the phase difference of the resin film is a flat wavelength dispersion, (par. [0024] … the 1/4 wave plate at different angles, a method of using a film having different wavelength dispersions,)
the phase difference layer is a λ/4 plate (fig. 2; 214 a quarter-wave plate) formed from a positive wavelength dispersion material, (par. [0024] … the 1/4 wave plate at different angles, a method of using a film having different wavelength dispersions,) and
a total phase difference combining the phase difference of the resin film and the phase difference of the phase difference layer is a negative wavelength dispersion of 1/4λ. (par. [0024])

Re-claim 16, Ando teaches a method of manufacturing a display device (fig. 2; 200 EL display device) including a light-emitting layer, (fig. 2; 230 EL display unit) a touch panel, (fig. 2; 220) a phase difference layer, (fig. 2; 214 a quarter-wave plate) and a linear polarizing layer, (fig. 2; 211 polarization plate) the method comprising the steps of:  
preparing a resin film having a phase difference of (λ0/4)+α at reference wavelength λ0 as a touch panel base material; (pars. [0018] and [0033] an ITO thin film is formed on the half-wave plate by sputtering, and thus the half-wave plate corresponds to the “touch panel base material”)
forming a touch panel electrode on one surface side of the resin film to form the touch panel; (par. [0033] an ITO thin film is formed on the half-wave plate by sputtering,)
applying, aligning, and curing a polymerizable liquid crystal material on other surface side of the resin film to form the phase difference layer (fig. 2; 214 a quarter-wave plate); (par. [0019] the 1/4 wave plate may be a base material coated with an alignment film such as a polymer liquid crystal)
providing one of the light-emitting layer (fig. 2; 230 EL display unit) and the linear polarizing layer (fig. 2; 211 polarization plate) on the phase difference layer; (fig. 2; 214 a quarter-wave plate) and 
layering other of the light-emitting layer (fig. 2; 230 EL display unit) and the linear polarizing layer (fig. 2; 211 polarization plate) on a surface side of the touch panel base material on which the touch panel electrode is formed (par. [0025] the touch panel part 220 including a transparent electrode for an upper touch panel). (par. [0033] an ITO thin film is formed on the half-wave plate by sputtering, and thus the half-wave plate corresponds to the “touch panel base material”)

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 7 - 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ando “JP 2002156920A” IDS in view of Michiaki “JP 2016184013A” IDS.
Re-claim 7, Ando teaches all the limitations of claim 1 but Ando does not explicitly teach the display device comprising a frame, wherein a direction of an optical axis of the linear polarizing layer is a direction parallel to any one side of sides of the frame. 
However, Michiaki teaches the display device comprising a frame, wherein a direction of an optical axis of the linear polarizing layer is a direction parallel to any one side of sides of the frame. (Note: In the display device, setting the direction of an optical axis of the linear polarizing plate to be parallel to one of sides of a frame is a well known feature for example par. [0074])
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings of Michiaki recited method is conventional method of performing the function.

Re-claim 8, Ando teaches all the limitations of claim 1 but Ando does not explicitly teach the display device comprising a frame, wherein a direction of an optical axis of the linear polarizing layer is a direction forming an angle of 45 degrees with any one of sides of the frame.
However, Michiaki teaches the display device comprising a frame, wherein a direction of an optical axis of the linear polarizing layer is a direction forming an angle of 45 degrees with any one of sides of the frame. (to form an angle of 45 degrees with any of the sides of the frame is a well-known feature for example par. [0078])
  It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings of Michiaki recited method is conventional method of performing the function.

7.	Claims 10, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ando “JP 2002156920A” IDS in view of Ishiguro “US 2017/0047555”.
Re-claim 10, Ando teaches all the limitations of claim 1 but Ando does not explicitly teach wherein the linear polarizing layer is formed by application. 
However, Ishiguro teaches wherein the linear polarizing layer is formed by application. (Note: In the display device, forming the linear polarizing plate by coating is a well-known feature for example [0048])
 It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings of Ishiguro to provide an occurrence of external light reflection and tinting is suppressed to improve visibility. (par. [0041]) 

Re-claim 12, Ando teaches all the limitations of claim 1 but Ando does not explicitly teach wherein the resin film is formed from a cycloolefin polymer. 
However, Ishiguro teaches wherein the resin film is formed from a cycloolefin polymer. (par. [0038])
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings of Ishiguro to provide an occurrence of external light reflection and tinting is suppressed to improve visibility. (par. [0041]) 


Re-claim 14, Ando teaches all the limitations of claim 1 but Ando does not explicitly teach wherein a liquid crystal material having a negative double refraction is used for the phase difference layer.
However, Ishiguro teaches wherein a liquid crystal material having a negative double refraction is used for the phase difference layer. (Note: using a liquid crystal material having negative birefringence as the phase difference layer of the display device is a well-known for example par. [0067])
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings of Ishiguro to provide an occurrence of external light reflection and tinting is suppressed to improve visibility. (par. [0041]) 
Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sosina Abebe whose telephone number is (571) 270-7929.  The examiner can normally be reached on Mon-Friday from 9:00-5:30 If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Temesghen Ghebretinsae can be reached on (571) 272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/S.A/Examiner, Art Unit 2626                                                                                                                                                                                                        

/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        6/2/2022B